McMILLAN, Judge.
This is an appeal from the denial of a Rule 20, A.R.Cr.P.Temp., petition.
The appellant pleaded guilty to escape in the third degree and theft of property in the second degree. He was sentenced to three years’ imprisonment on each charge, with the sentences to run concurrently. The appellant did not appeal these convictions.
Appellant makes the following grounds for relief;
“(1) that his guilty plea was not knowingly and voluntarily made;
“(2) that he received ineffective assistance of counsel;
“(3) that newly discovered material facts existed which required that the convictions or sentences be vacated by the trial court.”
The trial court subsequently denied the Rule 20 petition for relief.
The appellant filed his notice of appeal on September 25, 1989. The appellant’s brief was due to be filed in this court no later than March 27, 1990. With the exception of the notice of appeal, nothing has ever been filed in this court.
The sole question presented is whether this court should dismiss the case because of appellant’s failure to file a brief.
This court is not obligated to consider questions not presented in briefs on appeal. Rule 45B, A.R.App.P. Moreover, issues not presented in briefs are deemed waived. Johnson v. State, 500 So.2d 494 (Ala.Cr.App.1986). Here, the appellant has failed to file a brief and, thus, has presented no issues for consideration. Cartee v. State, 531 So.2d 706 (Ala.Cr.App.1988).
Therefore, pursuant to Rule 2(a)(2), A.R. App.P., this appeal is due to be dismissed.
APPEAL DISMISSED.
All the Judges concur.